Citation Nr: 0829128	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-24 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlementan increased evaluation for hepatitis C, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 to June 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

The veteran's hepatitis C is not productive of malaise, 
anorexia, or vomiting; there have been no incapacitating 
episodes.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for hepatitis C have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
7354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide. 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notice in 
this case predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for the evaluation of lumbar disc disease.  In a 
VCAA letter of December 2005 the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  He was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on his behalf; it also in essence told him to provide 
relevant information which would include that in his 
possession.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The notice predated the rating decision.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the notice failed to provide information 
regarding a disability rating and effective date, and the 
applicable Diagnostic Codes in a timely manner.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
he was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, notice was not provided until May 
2006.  However, the Board finds that the appellant's claim is 
being denied, therefore there can be no possibility of 
prejudice to the appellant even if the appellant was not 
informed of the same on a timely fashion.  

The Board notes that in an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  In regards to the issue on appeal the Board 
finds that while the preadjudicatory notice was inadequate, 
the essential fairness of the process has not been affected.

The record shows the veteran was provided copies of the 
rating decision and notice as to how to appeal the RO's 
rating decision, and he did so.  In a Statement of the Case 
(SOC) of June 2006, the appellant was provided with all of 
the relevant Diagnostic Codes in his case.  Furthermore, in a 
letter of May2006 he was provided with examples of the 
medical and lay evidence he may submit to substantiate his 
case.  Subsequent to the SOC and the May 2006 letter the 
appellant's claim was readjudicated in a subsequent 
Supplemental Statement of the Case of July 2007.  Therefore, 
the appellant was afforded the required due process.  
Furthermore, the Board notes that the symptoms required to 
meet the criteria for increased evaluations in the veteran's 
case, are symptoms that a reasonable person with his 
disability would know to report.  Moreover, VA outpatient 
treatment records and examination reports note the veteran 
reporting symptoms associated with the disability.  The 
veteran was provided with the notice and was given the 
opportunity to submit additional evidence, he was provided 
time to submit the same and he was afforded subsequent due 
process.  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal VA outpatient treatment records have 
been obtained.  The veteran was afforded a VA examination.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

Under the applicable rating criteria, a 10 percent evaluation 
is applicable where hepatitis C is productive of intermittent 
fatigue, malaise, and anorexia, or where there are 
incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia and right 
upper quadrant pain, having a total duration of at least one 
week, but less than two weeks during the previous 12 month 
period.  Hepatitis C with daily fatigue, malaise, and 
anorexia, requiring dietary restriction or continuous 
medication, or for incapacitating episodes with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain, having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period warrants a 20 percent evaluation.  A 40 
percent evaluation is in order in cases of daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or for incapacitating episodes with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain, having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  A 60 percent rating 
requires daily fatigue, malaise and anorexia with substantial 
weight loss (or other indication of malnutrition) and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks, during the past twelve-month period, but not 
occurring constantly.  A 100 percent rating requires near 
constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2007). 

Under Note (2) at 38 C.F.R. § 4.114, an "incapacitating 
episode" is defined as a period of acute signs and symptoms 
severe enough to require bed rest and treatment by a 
physician.

Outpatient treatment records of October 2005 note hepatitis C 
virus to be stable.  Liver function tests were OK.  

A VA examination report of January 2006 notes the veteran 
complained of continuous tightness in the right upper 
quadrant.  Appetite was good, but he reported a weight loss 
of 10 pounds in the last year.  He sleeps interrupted, 
exercises daily, walks on a treadmill for one mile in 30 
minutes and uses light arm weights.  He denied any 
incapacitating episodes, nausea or vomiting, abdominal pain, 
change in bowel habits, dark urine, light stools, malaise, 
bleeding arthralgias or anorexia.  Physical examination 
showed healthy skin, no palmar erythema, no ecchymoses, no 
spider angiomata, and no icterus of the sclerae.  The abdomen 
was soft and nontender.  There were no hepatosplenomegaly or 
masses, no ascites, bowel sounds were normal; there was no 
muscle wasting and no tremors noted.  Laboratory studies 
showed positive for hepatitis C atinbodies.  Recent liver 
function tests were entirely normal with a normal albumen and 
globulin, AST and ALT.  The examiner noted that there was 
evidence the veteran had had hepatitis C in the past and that 
it was generally accepted that 85% of hepatitis C infections 
become chronic.  However the only way to determine chronicity 
in the absence of elevated ALTs was through liver biopsy.  
The examiner went on to state that it was less likely than 
not that the veteran's hepatitis C was chronic and that the 
major cause of the ongoing liver disease was due to alcohol 
liver injury.

A VA examination report of March 2007 notes that recent liver 
function tests of January 2006 showed persistent elevation of 
the AST which was more suggestive of alcohol injury of the 
liver.  It was noted an ultrasound of October 2006 as well as 
a CT scan of the abdomen of December 2006 showed a fatty 
liver with no evidence of tumor.  Recent laboratory studies 
included a normal alpha-fetoprotein which made it unlikely 
there was a hepatic cell cancer complicating the veteran's 
hepatitis C.  AST liver enzyme levels had remained 
consistently mildly high at 46 units and ALT had remained 
normal.  Total protein was normal.  Prothrombin time was 
normal, suggesting no cirrhosis of the liver.  A complete 
blood count and platelets were normal.  A diagnosis of 
hepatitis C, viral infection, chronic, with no symptoms and 
no evidence of complications was entered.

A VA examination report of July 2007 notes the veteran had 
had no incapacitating episodes of hepatitis C in the past 12 
months.  He took no medication for his hepatitis C.  There 
was no history of severe weakness, anorexia, malaise or 
abdominal pain, or acute weight loss related to hepatitis C.  
Liver size was normal.  There was no ascites, no portal 
hypertension, no jaundice, palmar erythema, or spider 
angioma.  There was no evidence of malnutrition.  A diagnosis 
of hepatitis C, stable was entered.  It was noted that liver 
function studies showed elevated AST and normal ALT.  Alpha-
fetoprotein was normal.  Drug screen was positive for 
amphetamine and marijuana.  Hepatitis C antibody was positive 
in May and April 2003.   

After a careful review of the evidence of record the Board 
finds that a rating in excess of 10 percent disabling is not 
warranted.  The veteran has not been noted to have such 
symptoms as daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks during the past 12-month 
period, required for an evaluation of 20 percent.  The 
veteran has consistently denied any incapacitating episodes 
due to his hepatitis C.  His hepatitis C has been 
consistently reported to be stable and in no need of 
medication or treatment.  There has been no reported fatigue, 
malaise or anorexia.  While in July 2006 the veteran reported 
losing 10 pounds in the previous year, there was no evidence 
of malnutrition and no evidence of the need for dietary 
restriction.  Furthermore, while the veteran reported 
tightness in the right upper quadrant of the abdomen, upon 
examination, the abdomen was noted to be soft and nontender.  
The competent evidence indicates that an evaluation in excess 
of 10 percent was not warranted.  Accordingly, the Board 
finds that the 10 percent evaluation for this period is 
appropriate.

In sum, the weight of the competent evidence demonstrates 
that the veteran's hepatitis C disability warrants no more 
than a 10 percent rating.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).




ORDER

A rating in excess of 10 percent for hepatitis C is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


